STONE, J.
-Section 3032 of tbe Code declares, that when a money judgment, which has been superseded by appeal to this court, and bond with surety given, is affirmed in this court, the judgment here, rendered shall be “for the amount of the affirmed judgment, ten per cent, damages thereon, and the costs of the supreme court.” In this case, we are required to decide, whether the ten per cent, damages is limited to the sum shown in the face of the judgment appealed from, or includes that sum with interest thereon up to the time of the affirmance.
If this were a new question, uncontrolled by the previous practice of the courts, it might admit of controversy, what is the true amount of the affirmed judgment, on which the ten per cent, damages should be computed. We do not, however, feel at liberty to enter upon this inquiry at the present advanced' epoch in our judicial history. A statute, similar to the one under discussion, was in force in this State for forty years. — See Clay’s Digest, 309, % 20. We are convinced, that the uniform practice of the courts has been, to compute the damages only on the principal sum of the judgment. “This having been the construction of the act for so long a time, and the practice having been so universal, we do not feel at liberty to- disturb it.” Ijams v. Rice, 17 Ala.
Affirmed.